FILED
                                                                  July 12, 2016
                                                          In the Office of the Clerk of Court
                                                        WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

EILEEN EDDY,                                   )         No. 33282-9-111
                                               )
                     Appellant,                )
                                               )
       V.                                      )        UNPUBLISHED OPINION
                                               )
WASHINGTON STATE UNIVERSITY,                   )
                                               )
                     Respondent.               )

       PENNELL, J. -Eileen Eddy appeals her expulsion from Washington State

University (WSU). Ms. Eddy's challenge focuses on alleged flaws in WSU's disciplinary

process. Regardless of any such flaws, Ms. Eddy's claim for relief requires her to show

substantial prejudice. That burden has not been met. The expulsion decision is therefore

affirmed.

                                          FACTS

       Ms. Eddy was an undergraduate student enrolled at WSU. Over the span of one

semester she became involved in three separate student disciplinary matters. The first

incident involved an academic integrity violation regarding plagiarism. The second

pertained to a false report of assault by another student. Ms. Eddy was sanctioned for

these two incidents and both decisions became final prior to the initiation of this case.
No. 33282-9-III
Eddyv. WSU


       Ms. Eddy's third disciplinary action is the subject of this appeal. It arose during

the pendency of Ms. Eddy's second disciplinary proceeding. The third disciplinary action

involved another allegation of plagiarism. Pursuant to WSU procedure, Ms. Eddy's

professor first made a finding of plagiarism. Ms. Eddy then appealed her professor's

finding to WSU's Academic Integrity Hearing Board. According to WSU policy,

Academic Integrity Hearing Board decisions are final and cannot be appealed. The

Academic Integrity Hearing Board ultimately upheld the professor's finding of

plagiarism.

       Shortly after the Academic Integrity Hearing Board decision, the Office of Student

Standards and Accountability sent Ms. Eddy a written notice stating it would be holding

its own disciplinary proceeding. The notice explained that while the Academic Integrity

Hearing Board's finding was final and could not be appealed, the University Conduct

Board (Conduct Board) needed to determine an appropriate disciplinary sanction. The

notice also stated the Conduct Board would consider a new allegation regarding whether

Ms. Eddy had violated WSU's Standards of Conduct for Students (Standards) by

submitting false information during her appeal of the false reporting allegation. The

notice warned Ms. Eddy that expulsion was a possible outcome of the Conduct Board's

hearing.


                                             2
No. 33282-9-111
Eddyv. WSU


       Ms. Eddy appeared for her disciplinary hearing before the Conduct Board pursuant

to the notice. A Conduct Board hearing is not a full administrative hearing. Thus, Ms.

Eddy's rights at the hearing were somewhat limited. Consistent with the terms sent out in

the notice of hearing, the bulk of the Conduct Board hearing was focused on whether Ms.

Eddy had in fact submitted false information regarding the assault allegation. Ms. Eddy

testified at the hearing and presented testimony from a character witness. The Conduct

Board did not reassess the validity of Ms. Eddy's two prior plagiarism findings.

       Approximately a week after the hearing, the Conduct Board issued a written

decision. The Conduct Board found Ms. Eddy responsible for violating WSU's

Standards. As sanctions, the Conduct Board expelled Ms. Eddy from WSU, trespassed

her from all WSU campuses, rescinded her Cougar Card privileges, and canceled her

WSU email account. WSU later withdrew the trespass order.

       Ms. Eddy unsuccessfully appealed the Conduct Board's decision to the University

Appeals Board (Appeals Board). In its written decision, the Appeals Board did not

explicitly state whether it had considered referring Ms. Eddy's case for a full adjudicative

hearing under Washington's Administrative Procedure Act (APA), ch. 34.05 RCW. Ms.

Eddy then filed a petition for review in Whitman County Superior Court. The superior

court affirmed WSU's expulsion decision. Ms. Eddy now seeks relief from this court.


                                             3
No. 33282-9-III
Eddyv. WSU


                                        ANALYSIS

       University disciplinary proceedings are reviewed under the APA. Alpha Kappa

Lambda Fraternity v. Wash. State Univ., 152 Wn. App. 401,413,216 P.3d 451 (2009).

There are nine potential bases for reversing a university's disciplinary decision, including:

( 1) the university engaged in an unlawful procedure or decision-making process, or failed

to follow a prescribed procedure, (2) the university erroneously interpreted or applied the

law, (3) the university did not decide all issues requiring resolution by the university, (4)

the university issued an order inconsistent with its own rule, or (5) the university issued

an order that is arbitrary or capricious. RCW 34.05.570(3).

       In reviewing a university's administrative action, this court sits in the same

position as the superior court. Alpha Kappa Lambda, 152 Wash. App. at 413. Thus, this

court reviews the administrative record rather than the superior court's findings or

conclusions. Edelman v. State, 160 Wn. App. 294,303,248 P.3d 581 (2011). Ms. Eddy

bears the burden of showing the university's actions were invalid and that she was

"substantially prejudiced" by those actions. RCW 34.05.570(l)(a), (d); Alpha Kappa

Lambda, 152 Wash. App. at 414.

       Ms. Eddy claims she is entitled to relief because WSU violated WAC 504-26-

407( 1)( c) when the Appeals Board issued its decision upholding the order of expulsion



                                              4
No. 33282-9-III
Eddyv. WSU


without first considering whether to hold a full adjudicative hearing under the AP A.

Regardless of whether there was a procedural violation, Ms. Eddy must show prejudice.

RCW 34.05.570(l)(a), (d); Alpha Kappa Lambda, 152 Wash. App. at 414. We therefore

focus our attention on the issue of prejudice.

       By the time the Appeals Board received Ms. Eddy's case, she had already

sustained two Academic Integrity Hearing Board violations for plagiarism. Such findings

are final and cannot be appealed. WAC 504-26-404(2)( c)(ii). Furthermore, a student

who sustains two academic integrity violations "is ordinarily required to appear before a

university conduct board with a recommendation that the student be" expelled. WAC

504-26-404(4).

       Given the prior findings by the Academic Integrity Hearing Board, the tasks before

WSU's Conduct Board and Appeals Board were quite limited. An adequate basis for

expulsion had already been established. 1 The only question was whether the

recommended sanction of expulsion should be imposed against Ms. Eddy. Ms. Eddy has

failed to articulate how additional procedures would have likely changed the outcome.

Although a full administrative hearing may have broadened Ms. Eddy's ability to present



       1
        Ms. Eddy does not challenge the validity of the academic integrity violation
procedure under WAC 504-26-404.

                                                 5
                                                                                            I
No. 33282-9-111
Eddyv. WSU                                                                                  I
evidence or to object to improper hearsay, Ms. Eddy fails to point out what specific,

material differences there would have been in the presentation of evidence that could

have changed the decision to expel her from WSU. Because she has not met her burden

of establishing prejudice, Ms. Eddy's challenge must fail.

       Based on the foregoing, the order of the superior court is affirmed and Ms. Eddy's

request for attorney fees is denied.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                         ~'~
                                          Pennell,i

WE CONCUR:




 ~                       ~
                                                                                            f

Fearing, C . ~       1
                                                                                            I
                                                                                            f
                                                                                            i
                                                                                            I
                                                                                            l
                                                                                            I
                                                                                            I
                                             6
                                                                                            \
                                                                                            l;